Citation Nr: 0430582	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  02-20 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) prior to April 27, 2004, and 
to a rating in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which confirmed and continued the 50 percent 
rating for the veteran's PTSD.  By a June 2004 rating 
decision, the RO granted an increased rating of 70 percent, 
effective April 27, 2004.

This case was previously before the Board in March 2004, at 
which time it was remanded for additional development.  As a 
preliminary matter, the Board finds that the RO has 
substantially complied with the remand directives, and that a 
new remand is not required in order to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the March 2004 remand, the RO denied the 
veteran's claim of entitlement to a total disability rating 
based on individual unemployability (TDIU) in March 2003.  As 
the record does not reflect that the veteran has filed a 
Notice of Disagreement with this decision, the Board has no 
jurisdiction to address this issue.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's PTSD has been consistently manifested by 
occupational and social impairment, nightmares, flashbacks, 
hypervigilance, sleep impairment, and symptoms of depression.

3.  Prior to April 27, 2004, the veteran's PTSD was manifest 
by deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, with passive symptoms 
of suicidal ideation, difficulty in adapting to stressful 
circumstances (including work or a worklike setting), and the 
inability to establish and maintain effective relationships.

4.  The record does not reflect any periods where the 
veteran's PTSD was manifest by total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for the veteran's 
PTSD prior to April 27, 2004, are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2004).

2.  The criteria for a rating in excess of 70 percent for the 
veteran's PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400, 
4.1, 4.2, , 4.10, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.    

First, VA has a duty to notify the appellant of any 
information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in December 2001, which was 
clearly before the March 2002 rating decision which is the 
subject of this appeal.  This correspondence informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holdings in Quartuccio, supra, and Pelegrini, supra.  
The RO sent additional correspondence to the veteran in March 
2004 which stated that in order to establish entitlement to 
an increased evaluation the evidence must show his service-
connected disability had gotten worse, and reiterated what 
information he must submit as well as what information and 
evidence would be obtained by VA.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the August 2002 Statement of the 
Case (SOC), as well as multiple Supplemental Statements of 
the Case (SSOCs), which provided him with notice of the law 
and governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  Further, the veteran's representative indicated in a 
September 2004 statement that the veteran was afforded his 
rights under the VCAA; 38 U.S.C.A. §§ 5100, 5102, 5106, 5126, 
as well as Quartuccio, supra.  Thus, the duty to notify has 
been satisfied.

Regarding the duty to assist, the Board notes that it does 
not appear that the veteran has identified the existence of 
any relevant evidence that has not been obtained or requested 
by the RO.  In fact, a June 2004 Report of Contact reflects 
that he indicated that he had no additional evidence to 
submit in support of his claim.  Further, he has been 
accorded several examinations in conjunction with this 
appeal, and he has not indicated that his service-connected 
PTSD has increased in severity since the last examination in 
April 2004.  In addition, the veteran and his representative 
have had the opportunity to present evidence and argument in 
support of his claim.  Consequently, the Board concludes that 
the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was established for PTSD by a 
May 1997 rating decision, and the veteran initiated the 
current increased rating claim in November 2001.

In December 2001, the veteran underwent a VA psychiatric 
examination, at which the examiner noted that the claims 
folder had been reviewed.  The veteran described his in-
service stressors and current symptomatology.  Among other 
things, he reported having recurrent nightmares of one 
stressor since 1985 or 1986, approximately 2 to 3 times per 
week, but increased to 4 to 5 times per week since September 
11.  He also reported that when he had this dream he would 
wake up sweating and scared, be unable to get back to sleep, 
and would watch news programs.  Further, he reported a 
preoccupation with following the news regarding the Afghan 
War and the September 11th attack, and that he watched the 
news to make sure we were not getting bombed again.  However, 
he did not have difficulty watching shows pertaining to war.  
He reported flare-ups about once or twice a month.  In 
addition, he reported that he was unable to talk about the 
war, and never discussed it with family members.  He denied 
any odd auditory or visual experiences.  He acknowledged that 
he was afraid to be by himself when it became dark, that he 
lived alone, and had installed deadbolt locks, motion 
sensors, and burglar alarms.  Moreover, he checked several 
times a week to see if people were outside.  He reported that 
he did not hear anything, but he would get a feeling that 
someone was outside his house.  This occurred approximately 1 
to 2 times per week.  Additionally, he reported that he 
avoided crowds, because they made him fearful.  He reported 
"being jumpy" which he described as having a startle 
reaction when he heard unexpected sounds.  The veteran's 
medical, psychiatric, and social and industrial history were 
also summarized.  Among other things, he reported that he 
lived by himself, that he had been divorced for 11 years, 
that he did not have much contact with his 2 children, that 
he did not have the support of family around him, that he 
last worked part-time as a cab driver until August 2001, that 
he had a long history of unskilled and semi-skilled jobs 
which he had difficulty maintaining, that the stress from the 
jobs would often overwhelm him, that he had had frequent 
disagreements with co-workers and supervisors, he had a 
general sense of dissatisfaction, and that this resulted in 
him either being fired or leaving jobs frequently.  He also 
reported that his substance use had increased since September 
11, 2001.  Specifically, he reported that he was currently 
drinking 6 to 7 beers per day, and believed that his drinking 
would continue to escalate.

On mental status examination, the veteran was found to be 
alert and oriented to personal information and place.  
Temporal orientation was also normal.  Further, it was noted 
that he provided an accurate history, so it was found to be 
adequate.  Affect was found to be flat.  Responses were 
mildly long.  However, he did not demonstrate 
distractibility, and it was noted that he was able to recite 
the months of the year in reverse order.  In addition, he did 
not demonstrate perseveration, imitation/utilization 
behavior, or difficulty in achieving or maintaining tasks 
set.  Spontaneous speech was found to be fluent, grammatic, 
and free of paraphasias.  Moreover, he was able to name 10/10 
high-frequency objects, as well as 10/10 low-frequency 
objects.  He required one learning trial to learn a list of 3 
words, and could recall 2/3 words at 3 minutes with cueing.  
His fund of information was found to be adequate.  It was 
noted that he provided literal responses to proverbs, and 
that similarities were abstract.  His overall intellectual 
functions were estimated to be average.  It was also noted 
that during the interview he was logical and goal directed.  
Nevertheless, he reported several symptoms of depression, 
including dysphoria, daily crying, anhedonia, anergia, social 
withdrawal, variable sleep difficulties defined as difficulty 
maintaining sleep, decreased appetite with no loss of weight, 
mild hopelessness, but no helplessness.  He was also found to 
have passive suicidal ideation, but he reported he would not 
act on it and had no plan.  There was no homicidal ideation.  
Moreover, he reported symptoms of PTSD including nightmares, 
flashbacks, mild hypervigilance with current preoccupation 
with following news regarding the Afghan War.  He denied 
symptoms of panic disorder, obsessive/compulsive disorder, or 
agoraphobia.  There was no evidence of disorder of thought 
process or content.  He denied auditory or visual 
hallucinations, and there was no evidence of delusions.  
Additionally, he made good eye contact; there was no push of 
speech or grandiosity noted; and there was no motor 
overactivity, restlessness, tics or odd motor behaviors 
noted.

Based on the foregoing, the examiner diagnosed chronic PTSD; 
major depressive episode; and alcohol abuse.  The examiner 
also assigned a current global assessment of functioning 
(GAF) score of 44.  It is noted that GAF scores of 41 to 50 
reflect serious symptoms, or any serious impairment in 
social, occupational, or school functioning.  See Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
1994 (DSM-IV) (which has been adopted by the VA in 38 C.F.R. 
§§ 4.125, 4.130).  Psychological and environmental problems 
included problems with primary support group; problems 
related to social environment; occupational problems; 
economic problems; and problems with access to healthcare 
service.  

Further, the examiner commented that the veteran continued to 
demonstrate PTSD, which had been exacerbated since the 
attacks of September 11, 2001.  However, prior to this, his 
level of symptoms had been stable.  Moreover, his overall 
clinical picture had significantly worsened secondary to 
alcohol abuse and a current major depressive episode.  It was 
also noted that he was not currently receiving any treatment 
even though he strongly desired such.  Additionally, the 
examiner stated that the veteran's entire psychiatric 
picture, including his PTSD, alcohol abuse, and depression, 
were resulting in severe impairment and adaptation 
interaction; social functioning; and severe impairment of 
flexibility and efficiency in occupational settings.  His 
overall level of disability was found to be severe.  
Nevertheless, he was competent to manage his own funds.

At an October 2002 VA general medical examination, the 
veteran was found to be alert and oriented.  On psychiatric 
evaluation, he was found to be comprehensive and coherent.  
Emotional reaction was found to be normal.  Diagnoses 
following examination of the veteran included PTSD.

In accord with the Board's remand directives, the veteran 
underwent a new VA psychiatric examination on April 27, 2004.  
At this examination, the veteran reported that all of his 
PTSD symptoms had worsened significantly since the onset of 
the war in Iraq.  For example, the frequency of his bad 
dreams and nightmares had increased to 2 to 3 times per week, 
seeing and thinking he was in Vietnam.  Further, whenever he 
was exposed to the media coverage of the war in Iraq, he 
became increasingly anxious, tense, and irritable.  He 
avoided talking to other people about Vietnam.  For instance, 
he was aware of PTSD groups in the area, but had avoided 
attending them because he did not want to get upset.  On 
occasion he would see a family member, but avoided talking 
about Vietnam to them.  Moreover, he reported that he had 
been estranged from friends and family for many years, 
preferring to live alone with little outside human contact.  
He had also given up on becoming involved with anyone on a 
personal level, and had stopped dating a couple of years 
earlier.  Moreover, he had difficulty falling asleep and 
staying asleep nightly, frequently due to nightmares.  If he 
had one, he was generally up the rest of the night.  In 
addition, he reported that he had become more irritable, and 
had had more frequent outbursts of anger, generally directed 
toward inanimate objects around his house.  He avoided 
contact with other people due to his concern about 
controlling his chronic temper.  Also, he had had a 
chronically exaggerated startle response since Vietnam, but 
it had not worsened so much in the last couple of years.  He 
had noticed an increase in the frequency of panic attacks, 
and reported that he handled them by trying to get busy doing 
something around the house.

Since the last examination, he reported that he had not had 
any legal troubles, nor had he had any inpatient or 
outpatient treatment.  However, he had not been employed in 
any capacity.  He reported that he most recently worked in 
meaningless jobs without responsibility, such as a car wash 
or labor pool.  He reported that he had been too restless to 
stay with one job, and that he had difficulty staying in one 
place all the time.  Additionally, he reported that he had 
been divorced for 14 years, and reiterated that he had 
stopped dating due to the chronic difficulties of getting 
along with others.  Moreover, his human contacts were limited 
to occasional contact with his siblings who lived in the 
general area.  He denied having any friends, and spent his 
time around the house he rented from his brother-in-law.  He 
reported that he enjoyed gardening some, and fishing whenever 
he could.  There had been no history of violence or 
assaultiveness toward people, "which is why I avoid them."  
Nevertheless, he had destroyed personal items at his house.  
Further, there had been no history of suicide attempts since 
the last examination.

On mental status examination, the veteran was found to be 
alert and oriented to person, place, time, and situation.  He 
appeared appropriately groomed, but had poor eye contact 
during the examination.  His hygiene was also found to be 
good.  Nevertheless, his mood was found to be depressed and 
moderately anxious.  His affect was found to be appropriate 
to mood and thought content.  Thinking style was found to be 
organized.  Further, the rate and flow of his speech was 
found to be normal.  There was no evidence of delusion or 
auditory or visual hallucinations.  Moreover, there was no 
evidence of suicidal or homicidal ideation/intent.  His 
memory was found to be grossly intact, and his judgment was 
good.  

Based on the foregoing, the examiner diagnosed PTSD, for 
which he assigned a GAF score of 25.  It is noted that GAF 
scores of 21 to 30 reflect that behavior was considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  Moreover, the examiner 
commented that the veteran had severe impairment in both 
social and occupational adaptability, with family 
relationships, and with mood.  However, the veteran was found 
to be able to manage his VA benefit payments in his own best 
interest.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's PTSD is evaluated under Diagnostic Code 9411 
pursuant to the general rating formula used to rate 
psychiatric disabilities other than eating disorders, 
pursuant to 38 C.F.R. § 4.130.  A 50 percent rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to a rating of 70 percent for his 
service-connected PTSD prior to April 27, 2004, but that the 
preponderance of the evidence is against his claim for a 
rating in excess of 70 percent.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

As an initial matter, the Board notes that the competent 
medical evidence has consistently shown that the veteran's 
service-connected PTSD is manifest by occupational and social 
impairment, nightmares, flashbacks, hypervigilance, sleep 
impairment, and symptoms of depression.

With respect to the period prior to April 27, 2004, the 
competent medical evidence tends to show that the veteran's 
PTSD was manifest by deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood.  
For example, he reported at his December 2001 VA examination 
that he lived by himself, that he had been divorced for 11 
years, that he did not have much contact with his 2 children, 
that he did not have the support of family around him, that 
he last worked part-time as a cab driver until August 2001, 
and had a long history of unskilled to semi-skilled jobs 
which he had problems maintaining.  His psychological and 
environmental problems were found to include problems with 
primary support group; problems related to social 
environment; occupational problems; economic problems; and 
problems with access to healthcare service.  Further, the 
examination report reflects that his symptomatology included 
passive suicidal ideation.  The examiner also indicated that 
the veteran's overall psychiatric impairment had resulted in 
severe impairment in social functioning, and severe 
impairment of flexibility and efficiency in occupational 
settings.  This corresponds to the symptomatology of 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), and the inability to establish 
and maintain effective relationships, which are listed as 
part of the criteria for a 70 percent rating under Diagnostic 
Code 9411.  Moreover, the examiner opined that the veteran's 
overall level of disability was severe.  

The Board acknowledges that the examiner reported that the 
veteran's psychiatric impairment included major depressive 
episode and alcohol abuse in addition to his PTSD.  Further, 
it does not appear that the veteran has all of the 
symptomatology listed for the 70 percent rating under 
Diagnostic Code 9411.  However, it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102; see also 38 C.F.R. §§ 4.3, 
4.7.

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that he is entitled to a 70 percent rating for 
his PTSD prior to April 27, 2004.

The Board further finds that nothing in the record reflects 
that the veteran meets or nearly approximates the criteria 
for a 100 percent rating for his service-connected PTSD.  
First of all, the evidence, to include the GAF scores 
assigned at the December 2001 and April 2004 VA examinations, 
reflects that his level of occupational and social impairment 
is adequately compensated by the 70 percent schedular rating.  
It is also noted that both examinations found that he was 
competent to handle his VA benefits in his own best interest.  
The evidence does not reflect that his PTSD is manifest by 
total occupational and social impairment.  

The Board also finds that the evidence does not show that the 
veteran has any of the symptomatology listed for a 100 
percent rating under Diagnostic Code 9411.  

The veteran's spontaneous speech was found to be fluent, 
grammatic, and free of paraphasias on the December 2001 VA 
examination.  Moreover, his fund of information was found to 
be adequate, his overall intellectual functions were 
estimated to be average, and he was logical and goal 
directed.  There was no evidence of disorder of thought 
process or content.  Further, the more recent April 2004 
examination found his thinking style to be organized, and the 
rate and flow of his speech was found to be normal.  As such, 
the evidence does not support a finding that his PTSD has 
resulted in gross impairment in thought processes or 
communication.

There is no evidence that his PTSD is manifest by persistent 
delusions or hallucinations.  He denied auditory or visual 
hallucinations on the December 2001 VA examination, and there 
was no evidence of delusions.  Similarly, the April 2004 VA 
examination specifically found that there was no evidence of 
delusion or auditory or visual hallucinations.

There is no evidence of grossly inappropriate behavior by the 
veteran on either the December 2001 or April 2004 VA 
examinations.  Further, the April 2004 VA examination noted 
that there had been no history of violence or assaultiveness 
toward people.  This examination also found that his judgment 
was good.

Moreover, the evidence fails to show that the veteran's PTSD 
has resulted in persistent danger of him hurting himself or 
others.  Although he was found to have passive suicidal 
ideation on the December 2001 VA examination, he reported he 
would not act on it and had no plan.  As already noted, the 
April 2004 VA examination stated that there had been no 
history of violence or assaultiveness toward people.  
Moreover, there was no evidence of suicidal ideation/intent 
on this examination.  Both examinations found no evidence of 
homicidal ideation.

Additionally, there is no evidence on the December 2001 VA 
examination that the veteran's PTSD has resulted in the 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene).  
Further, he was found to be appropriately groomed on the more 
recent April 2004 examination, and his hygiene was good.

On the December 2001 VA examination, the veteran was found to 
be alert and oriented to personal information and place, and 
his temporal orientation was found to be normal.  He was 
subsequently found to be alert and oriented to person, place, 
time, and situation on the April 2004 VA examination.  As 
such, his PTSD has not resulted in disorientation to time or 
place.

Finally, the record does not reflect that the veteran's PTSD 
has resulted in memory loss for names of close relatives, own 
occupation, or own name.  No such impairment is shown on 
either the December 2001 or April 2004 VA examination.  
Further, the December 2001 VA examination noted that he could 
recall 2/3 words at 3 minutes with cueing.  Moreover, his 
memory was found to be grossly intact on the April 2004 VA 
examination.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 70 percent for his PTSD.  Thus, the 
Board concludes that the preponderance of the evidence is 
against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a 70 percent rating for PTSD prior to April 
27, 2004, is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



